Title: From Thomas Jefferson to Du Bois, 4 December 1787
From: Jefferson, Thomas
To: Du Bois, M.



à Paris ce 4me Decembre 1787.

Je crois, Monsieur, que Monsieur Paul Jones doit etre actuellement à Copenhague, ou sur son passage de la Nouvelle York à Copenhague; et qu’il recevra très surement des lettres addressées à luimeme à Copenhague poste restante, ou chez Monsieur le Baron de Houze à Copenhague. Il doit faire un séjour assez considerable dans cette ville pour solliciter des remboursements de la cour du Dannemarc de la part du Congrès. J’ai l’honneur d’etre avec beaucoup de consideration Monsieur votre très humble et très obeissant serviteur,

Th: Jefferson

